El Juez Asociado Sb. del Tobo,
emitió la opinión del tribunal.
El presente es un recurso de certiorari. Presentada la so-licitud se expidió el auto y se señaló para la vista el 19 de ju-nio actual. En dicho día comparecieron el peticionario y la parte interesada en el pleito a que se refiere el certiorari por medio de sus abogados, quienes informaron ampliamente. , Hemos estudiado cuidadosamente, el caso y opinamos que debe anularse el auto expedido. . .
El peticionario no fue ni es parte en el pleito a que se re-fiere el recurso, o, sea el No. 1,084 de la Corte de .Distrito de Mayagüez, seguido por la American Trading Co. v. Francisco Arán Cuascú, et al., sobre acción hipotecaria, y. .según .opinión de esta Corte Suprema en Delgado v. Cabassa, 2 Castro, Decisiones de Puerto Rico, 463, solamente en casos muy extraor-dinarios, lo que no sucede en éste que resolvemos,,procederá *914el libramiento ele nn auto de certiorari a petición de una persona que no lia sido parte en el pleito cuya revisión pretenda.
Además, según aparece de la misma solicitud, el peticio-nario tiene para defender sus alegados derechos un recurso adecuado y eficaz en el curso ordinario de la ley, y en tal vir-tud no procede el extraordinario de certiorari, según la cons-tante jurisprudencia de esta corte.

Denegada la solicitud.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y Aldrey.